Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-18 are pending.
Information Disclosure Statement
	The IDS(s) filed to date have been considered by the examiner.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 12, and 13-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In each of the claims 6, 12, and 18, the limitation “at least two sets, different sets” is confusing since it is not clear if the “different sets” are intended to further limit the “at least two sets” or if the “different sets” correspond to sets other than the “at least two sets.”  If the former, the examiner suggests amending the limitation to read “at least two sets, different sets of the at least two sets correspond …” to overcome this rejection.
	In independent claim 13, the limitation “send, through a transceiver” is indefinite since the “transceiver” is inferentially claimed.  The examiner suggests reciting the “transceiver” as a positive element in the claim and amending the limitation to read “send, through the transceiver” to overcome this rejection.  As an example, claim 13 could read as follows:
	13.	A network device, comprising:
	a transceiver;
	a processor;
	a memory ….
	wherein the processor is configured to:
	generate, … and
	send, through the transceiver, …
	The dependent claims 14-18 fall in view of claim 13.
For purposes of applying prior art, the above-identified vague and indefinite claim limitations are interpreted to read on the prior art.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5-9, 11-15, and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al., US 2018/0123847, (“Xu”), in view of Xu et al., US 2019/0110309, (“Huawei”).
Independent Claims
	Regarding independent claim 1, Xu teaches the claim limitations “A data processing method, comprising: 
receiving, by a terminal device, first indication information used for performing code block segmentation (see paragraph nos. 0162, 0163, 0233, 0234, 0260 and Fig. 6, act 600; the claimed “terminal device” reads on the apparatus shown in Fig. 7 and described in paragraph nos. 0233, 0260 and also shown in Fig. 1 as the transmitting terminal; the claimed “first indication information” reads on the obtained division related parameter disclosed in paragraph no. 0163; this division related parameter is received from a network device via, e.g., a DCI format (see paragraph no. 0186) and used for code block division); 
determining, by the terminal device, a code block segmentation manner according to a value of the first indication information (Fig. 6, act 601; the apparatus determines an information packet length/maximum information packet length based on a value of a hardware parameter included in the division related parameter, see paragraph nos. 0180, 0191; the broadly claimed “code block segmentation manner” reads on the information packet length/maximum information packet length, and the broadly claimed “a value” reads on any one of the values of packet lengths included in the hardware parameter, see paragraph no. 0188 – these packet lengths are used to determine the information packet length/maximum information packet length, see paragraph no. 0191); and 
performing, by the terminal device, code block segmentation on data based on the code block segmentation manner, to obtain at least one code block (see Fig. 6, act 602 and paragraph nos. 0198, 0201, 0202, and in particular, paragraph no. 0198, “the TB having a length greater than the maximum information packet length may be divided into two or more code blocks according to the obtained division related parameter, the hardware parameter and the determined maximum information packet length”), 
wherein the code block segmentation manner is one of multiple preset code block segmentation manners, and the data is data carried on a Physical Downlink Shared Channel (PDSCH) or a Physical Uplink Channel (PUCH)” (see paragraph no. 0188; the claimed “multiple preset code block segmentation manners” reads on the set of information packet lengths supported by an encoder; the code division encoded data is transmitted by the apparatus shown in Figs. 1 and 7 on an implicit/inherent physical uplink channel to the network device).
Xu does not explicitly teach that its implicit Physical Uplink Channel is a “Physical Uplink Shared Channel (PUSCH)” (emphasis added) as recited in claim 1.  However, a Physical Uplink Shared Channel is well known in the art for carrying user data to the network in cellular wireless communications.
Huawei teaches such a well known Physical Uplink Shared Channel in the context of cellular wireless communications, see Fig. 3 and paragraph nos. 0061, 0064.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Xu by incorporating the teachings of Huawei to transmit uplink data to the network, as suggested by Huawei in paragraph no. 0064.  In addition, the modification would have been further obvious since the use of a physical uplink shared channel increases the capacity of the network.
Regarding independent claim 7, Xu teaches the claim limitations “A data processing method, comprising: 
generating, by a network device, first indication information used for performing code block segmentation (see paragraph no. 0163 and 0186 which disclose that a network device sends a division related parameter, e.g., in DCI format; see paragraph nos. 0330, 0334 which disclose a base station; since the network device/base station sends the division related parameter, it must implicitly/inherently first generate the division related parameter in order to send it; the division related parameter is used for code block division, see paragraph no. 0162); and 
sending, by the network device, the first indication information to a terminal device {see paragraph no. 0163, 0186 which disclose that the apparatus (“terminal device”) of Figs. 1 and 7 obtains/receives the division related parameter from the network device/base station}, so that the terminal device determines a code block segmentation manner according to a value of the first indication information (see Fig. 6, act 601; the apparatus determines an information packet length/maximum information packet length based on a value of a hardware parameter included in the division related parameter, see paragraph nos. 0180, 0191; the broadly claimed “code block segmentation manner” reads on the information packet length/maximum information packet length, and the broadly claimed “a value” reads on any one of the values of packet lengths included in the hardware parameter, see paragraph no. 0188 – these packet lengths are used to determine the information packet length/maximum information packet length, see paragraph no. 0191) and perform code block segmentation on data based on the code block segmentation manner, to obtain at least one code block (see Fig. 6, act 602 and paragraph nos. 0198, 0201, 0202, and in particular, paragraph no. 0198, “the TB having a length greater than the maximum information packet length may be divided into two or more code blocks according to the obtained division related parameter, the hardware parameter and the determined maximum information packet length), 
wherein the code block segmentation manner is one of multiple preset code block segmentation manners, and the data is data carried on a Physical Downlink Shared Channel (PDSCH) or a Physical Uplink Channel (PUCH)” (see paragraph no. 0188; the claimed “multiple preset code block segmentation manners” reads on the set of information packet lengths supported by an encoder; the code division encoded data is transmitted by the apparatus shown in Figs. 1 and 7 on an implicit/inherent physical uplink channel to the network device).
Xu does not explicitly teach that its implicit Physical Uplink Channel is a “Physical Uplink Shared Channel (PUSCH)” (emphasis added) as recited in claim 1.  However, a Physical Uplink Shared Channel is well known in the art for carrying user data to the network in cellular wireless communications.
Huawei teaches such a well known Physical Uplink Shared Channel in the context of cellular wireless communications, see Fig. 3 and paragraph nos. 0061, 0064.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Xu by incorporating the teachings of Huawei to transmit uplink data to the network, as suggested by Huawei in paragraph no. 0064.  In addition, the modification would have been further obvious since the use of a physical uplink shared channel increases the capacity of the network.
Regarding independent claim 13, this independent claim is a corresponding apparatus (i.e., network device) claim of the method claim 7 and recites similar subject matter.  As such, the rationale behind the above rejection of claim 7 applies with equal force to this independent claim and as further amplified below to highlight the minor differences between the claims.
Regarding further independent claim 13, Xu inherently teaches a “processor”, “a memory” and a “transceiver” in the disclosed network device/base station (see paragraph nos. 0330, 0334) since such basic components are essential/mandatory to the functioning of the network device/base station as is notoriously well known.  For evidentiary support, see Huawei, Fig. 10 which shows these essential/mandatory basic components (processor 810, memory 820, transceiver 840) included in a network device/base station.
Dependent Claims
Regarding claims 2, 8, and 14,  Xu teaches “wherein receiving, by the terminal device, the first indication information used for performing code block segmentation comprises: receiving, by the terminal device, downlink control information sent by a network device, wherein the downlink control information comprises the first indication information” (see paragraph nos. 0186, 0334 which disclose that the apparatus shown in Figs. 1 and 7 receives the division related parameter and/or hardware related parameter via a DCI format transmitted by the network device/base station) as recited in claim 2 and similarly claimed in claims 8 and 14.
Regarding claims 3, 9, and 15, Xu teaches “wherein maximum code block sizes corresponding to different code block segmentation manners in the multiple preset code block segmentation manners are different” (see paragraph no. 0188 which discloses a set of information packet lengths supported by an encoder; each packet length in the set is different since multiple packet lengths are included in the hardware parameter and each packet length corresponds to a different maximum code block size relative to the other packet lengths and corresponding maximum code block sizes, see paragraph nos. 0191, 0203).
Regarding claims 5, 11, and 17, Xu teaches “wherein each of the multiple preset code block segmentation manners is used to determine a quantity of code blocks contained in the data” (see paragraph nos. 0188, 0198, 0202, 0203 which disclose that the information packet length/maximum information packet length is used to determine the number of code blocks).
Regarding claims 6, 12, and 18, Xu teaches “wherein all values of the first indication information correspond to at least two sets, different sets correspond to different code block segmentation manners in the multiple preset code block segmentation manners” (see paragraph no. 0188 which discloses that the values of the packet lengths in a set of information packet lengths supported by an encoder are at least two different values or sets of information packet lengths where the claimed “set” corresponds to an individual information packet length within the set of information packet lengths included in the received hardware parameter).
Claim(s) 4, 10, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu and Huawei as applied to claims 1, 7, and 13 above, and further in view of Nimbalker et al., US 2019/0013901, (“Nimbalker”).
Regarding claims 4, 10, and 16, Xu teaches “each of the multiple preset code block segmentation manners” (see paragraph no. 0188 which discloses a set of information packet lengths supported by an encoder) as recited in each claim but does not teach that each information packet length/code block is “applied to a low-density parity-check (LDPC) code” as recited in each claim.  However, such codes are well known in the art for forward error correction as evidenced by Nimbalker, infra.
Nimbalker teaches that a transport block can be encoded using an LDPC code and transmitted by a user equipment to a network device, see paragraph nos. 0045, 0048.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Xu and Huawei by incorporating the teachings of Nimbalker to enable forward error correction of transmitted LDPC encoded code blocks such that any errors in the transmission are corrected, as suggested by Nimbalker in paragraph no. 0021.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, respectively, of U.S. Patent No. 11405823 to Lin (the “Lin patent”) in view of Xu et al., US 2019/0110309, (“Huawei”).  
Claim 1 of the Lin patent teaches/recites the limitations of claim 1 of this instant application “A data processing method, comprising: 
receiving, by a terminal device, first indication information used for performing code block segmentation (see col. 30, lines 29-30 of the Lin patent, further references to the Lin patent in the citations (  ) below are omitted); 
determining, by the terminal device, a code block segmentation manner according to a value of the first indication information (see col. 30, lines 35-39); and 
performing, by the terminal device, code block segmentation on data based on the code block segmentation manner, to obtain at least one code block (see col. 30, lines 40-42), 
wherein the code block segmentation manner is one of multiple preset code block segmentation manners” (see col. 30, lines 33-35).
Claim 1 of the Lin patent does not recite the limitation “and the data is data carried on a Physical Downlink Shared Channel (PDSCH) or a Physical Uplink Shared Channel (PUSCH)” as recited in claim 1 of this instant application.  
In order to better show the differences between the two claims, see the table below which compares claim 1 of the instant application to claim 1 of the Lin patent.  The limitations in both claims have been bolded which show the similarities between the two claims and only the limitations of claim 1 of this instant application have been underlined which show the differences between the two claims.
1.(instant application) A data processing method, comprising: 
receiving, by a terminal device, first indication information used for performing code block segmentation; 






determining, by the terminal device, a code block segmentation manner according to a value of the first indication information; and 




performing, by the terminal device, code block segmentation on data based on the code block segmentation manner, to obtain at least one code block, 

wherein the code block segmentation manner is one of multiple preset code block segmentation manners, and the data is data carried on a Physical Downlink Shared Channel (PDSCH) or a Physical Uplink Shared Channel (PUSCH).




1.(Lin patent) A data processing method 
comprising: 
receiving, by a terminal device, first indication information used for performing code block segmentation from a network device, wherein the first indication information is used to instruct the terminal device to perform code block segmentation on data by using a target code block segmentation manner of at least two preset code block segmentation manners and the first indication information indicates a value of a parameter of the target code block segmentation manner used by the terminal device when the terminal device performs code block segmentation on the data;

performing, by the terminal device, code block segmentation on the data based on the first indication information, to obtain at least one code block, wherein the data is prepared by the terminal device so as to send to the network device; and

encoding, by the terminal device, the at least one code block,

wherein performing, by the terminal device, code block segmentation on the data based on the first indication information comprises:

determining, by the terminal device, a value of a field used to carry the first indication information;

selecting, by the terminal device, a code block segmentation manner corresponding to the value of the field from the preset code block segmentation manners as the target code block segmentation manner;

selecting, by the terminal device, a value corresponding to the value of the field from a plurality of values of the parameter of the target code block segmentation manner as the value of the parameter of the target code block segmentation manner, wherein the parameter of the target code block segmentation manner comprises a maximum code length of the code blocks segmented from the data; and

performing, by the terminal device, code block segmentation on the data using the target code block segmentation manner based on the value of the parameter of the target code block segmentation manner.




Huawei teaches the limitations “and the data is data carried on a Physical Downlink Shared Channel (PDSCH) or a Physical Uplink Shared Channel (PUSCH)” (see Fig. 3 and paragraph nos. 0061, 0064) as recited in claim 1 of this instant application.  The use of a PUSCH is well known in the art as evidenced by Huawei. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify claim 1 of the Lin patent by incorporating the teachings of Huawei to transmit uplink data to the network, as suggested by Huawei in paragraph no. 0064.  In addition, the modification would have been further obvious since the use of a physical uplink shared channel increases the capacity of the network.
	Regarding claim 2 of this instant application, see claim 3 of the Lin patent which teaches/recites the limitations of claim 2.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WON TAE C. KIM whose telephone number is (571)270-1812. The examiner can normally be reached Monday-Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571)272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WON TAE C KIM/Examiner, Art Unit 2414